Title: To George Washington from William Heath, 15 November 1780
From: Heath, William
To: Washington, George


                        
                            Dear General
                            West Point Novr 15th 1780
                        
                        I am honored with yours of the 13th with one enclosed from the Marquis de la Fayette. I have desired the
                            Officer commanding at Fish Kill, to give me notice, should the Officer mentioned, take that route which I shall
                            communicate; and the Officer at Kingsferry to have an Express ready, in case they pass there, to push forward &
                            give notice of their approach to Head Quarters. If they pass at the latter place, they will be directed on this road, thro
                            Pompton, to Paramus. If they come by Fish Kill & dont pass this way, they will be directed by
                            New Burgh, Chester, & Ringwood to Paramus. Not only duty but inclination, & the warmest attachment will
                            lead me to pay them every attention in my power. 
                        The inclosed is coppy of a letter I have just received from General Clinton, & exhibits a
                            disagreeable Future. I have the honor to be with the greatest respect your Excellencys Most Obedient Servant
                        
                            W. Heath

                        
                    